GARVIN, District Judge.
This is a motion to quash an information filed herein against the defendant above named. The information charges that the defendant unlawfully, willfully, and knowingly possessed in a drug store at a given address within this district a quantity of intoxicating liquor, to wit, three pints of whisky.
The defendant claims that he had a permit for this whisky. If so, this is a matter of defense. Under the National Prohibition Law it is not necessary in an information to include any defensive negative averments. Section 32, tit. 2, National Prohibition Law (Comp. St. Ann. Supp. 1923, § 10138i/2s).
All the other questions involved in the amended motion may and should be presented at the trial.
The amended motion is therefore denied.